DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/14/2022 has been entered.  Claims 2-3 and 6-19 are pending in the application.  Claims 1 and 4-5 have been cancelled.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher J. Lutz on 7/6/2022.

The application has been amended as follows: 
Claim 2 (Currently Amended) The device of claim 15 wherein the interior volume is adapted to reduce an onset time for fluidic transport by elimination of a vortex in the interior volume, the vortex causing fluid retention and resulting in an increased onset time.
Claim 6 (Currently Amended) The device of claim 15 further comprising an IV inlet on the vessel body, the IV inlet configured for receiving IV transport fluid into the interior volume and sourcing the IV output to the patient.
Claim 7 (Currently Amended) The device of claim 6 wherein the IV inlet is defined by an upper perimeter of the vessel body, the IV output defined by a lower perimeter for passing fluid received at the IV inlet.
Claim 9. (Currently Amended) The device of claim 15 wherein each flexible tube of the plurality of flexible tubes has a connector for engaging a medicinal source to receive a medicinal flow into the interior volume.
Claim 13 (Currently Amended) The device of claim 15 further comprising a ridge around an interior of the vessel body, the ridge configured to receive fluid from the plurality of branch inlets and direct the fluids from the interior volume to the IV output.
Claim 14 (Currently Amended) The device of claim 15 further wherein the plurality of branch inlets are disposed at a distance from the IV output based on a time for the IV fluids to transport a medication out of the vessel body.

Reasons for Allowance
Claims 2-3 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 15, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the infusion line coupling device as claimed, specifically including a transverse bar extending diametrically across a diameter of the vessel body and perpendicular to the longitudinal flow axis through the vessel body, and disposed downstream of the plurality of branch inlets to the vessel body, the transverse bar adapted for interference with circular vortex currents in the interior volume.
The closest prior art is Truitt et al. (US 2017/0290216 A1) and Kraushaar et al. (US 8,303,571 B2).
Truitt discloses an infusion line coupling device (2c, see Fig. 12), comprising: a cylindrical vessel body (body of second/third port 112/114) having an IV (intravenous) input (top end of second port 112 in Fig. 12) and an IV output (bottom end of third port 114 in Fig. 12) adapted to receive an IV line for delivering IV fluids to a patient from an IV bag (see par. [0074] and [0076], stating connector 2c may function in the same way as the connector embodiments of Figs. 1-2, which connect to intravenous bags for fluid flow); a plurality of branch inlets (first port 110 and fourth port 116) on the vessel body (second/third ports 112/114), each branch inlet (first/fourth ports 110/116) of the plurality of branch inlets (first/fourth ports 110/116) entering the vessel body (second/third ports 112/114) at an intake position (position of vessel body 112/114 where branch inlets 110/116 connect to vessel body 112/114), each branch inlet (first/fourth ports 110/116) of the plurality of branch inlets (first/fourth ports 110/116) opposed from another branch inlet (first/fourth ports 110/116) of the plurality of inlets (note: inlet 110 and inlet 116 are opposed from each other, see Fig. 12), at least one branch inlet of the plurality of branch inlets (firs/fourth ports 110/116) having a respective intake position (position of vessel body 112/114 where branch inlets 110/116 connect to vessel body 112/114) opposed across a diameter of the vessel body (second/third ports 112/114) from an intake position (position of vessel body 112/114 where branch inlets 110/116 connect to vessel body 112/114) of the respective opposed branch inlet (first/fourth ports 110/116) (see Fig. 12), each branch inlet of the plurality of branch inlets (first/fourth ports 110/116) disposed at an acute angle (see Fig. 12) to a fluid flow through the vessel body (second/third ports 112/114) (see par. [0074] and [0076], stating connector 2c may function in the same way as the connector embodiments of Figs. 1-2, in which fluid enters from fluid transfer devices 200/204 which connect to the upper inlets 22 and 60 and flows downward through the device, exiting out of third port 62 to be connected to a patient), each of the branch inlets (first/fourth ports 110/116) joining the vessel body (second/third ports 112/114) at a 30 degree-45 degree angle from the fluid flow defining a longitudinal flow axis through the vessel body (second/third ports 112/114) (see par. [0051], which states first port (110 of the embodiment of Fig. 12) intersects the second port (112 of the embodiment of Fig. 12) at an angle of 30-45 degrees— device 2c is symmetrical (see Fig. 12) so fourth port 116 also intersects the second port 112 at an angle of 30-45 degrees) and in fluidic communication with an interior volume (interior lumen through 112/114) of the vessel body (second/third ports 112/114) (branch inlets 110/116 are shown as open to body 112/114 and therefore branch inlets 110/116 are in fluidic communication with the interior lumen through body 112/114). 
Kraushaar teaches an IV connector device (connective device 64, see Figs. 5-6, note: the embodiment of Figs. 5-6 is the same as that of Figs. 2- 4 except device 64 has three openings 38 to receive flexible tubes 46 per branch inlet 66, rather than two - see col. 4 lines 12-22 and col. 6 lines 15- 34) wherein each branch inlet (branch 66) of the plurality of branch inlets (branch 66) receives a plurality of small bore flexible tubes (branch tubes 46) defining a plurality of coupler lines into each branch inlet (branch 66) of the plurality of branch inlets (branch 66).
However, neither Truitt nor Kraushaar teaches a transverse bar extending diametrically across a diameter of the vessel body and perpendicular to the longitudinal flow axis through the vessel body, and disposed downstream of the plurality of branch inlets to the vessel body, the transverse crossmember adapted for interference with circular vortex currents in the interior volume.

Dependent claims 2-3, 6-14, 16, and 18 are allowed by virtue of their dependency on allowed claim 15.

In regards to independent claim 17, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the method as claimed, specifically including disposing a transverse bar diametrically across a diameter of the vessel body and having an axis perpendicular to the longitudinal flow axis through the vessel body, the transverse bar disposed downstream of the opposed branch inlets to the vessel body, the transverse bar defining an obstruction for interference with circular vortex currents.
The closest prior art is Truitt et al. (US 2017/0290216 A1) and Kraushaar et al. (US 8,303,571 B2).
Truitt discloses a method for delivering IV medication, comprising: defining a cylindrical vessel body (body of second/third ports 112/114) having an interior volume (interior lumen through 112/114), the vessel body (second/third ports 112/114) adapted for connection to IV (intravenous) delivery lines (see par. [0074] and [0076], stating connector 2c may function in the same way as the connector embodiments of Figs. 1-2, which connect to intravenous bags for fluid flow); forming a plurality of branch inlets (first port 110 and fourth port 116) on a side of the vessel body (second/third ports 112/114), the plurality of branch inlets (first/fourth ports 110/116) in fluidic communication with the interior volume (interior lumen through 112/114) (branch inlets 110/116 are shown as open to body 112/114 and therefore branch inlets 110/116 are in fluidic communication with the interior lumen through body 112/114), each branch inlet (first/fourth ports 110/116) of the plurality of branch inlets (first/fourth ports 110/116) entering the vessel body (second/third ports 112/114) at an intake position (position of vessel body 112/114 where branch inlets 110/116 connect to vessel body 112/114), at least one branch inlet (first/fourth ports 110/116) of the plurality of branch inlets (first/fourth ports 110/116) opposed from another branch inlet (first/fourth ports 110/116) of the plurality of branch inlets (first/fourth ports 110/116) (branch inlets 110/116 are opposed across a diameter of the vessel body 112/114 from each other), at least one branch inlet (first/fourth ports 110/116) of the plurality of branch inlets (first/fourth ports 110/116) having an intake position (position of vessel body 112/114 where branch inlets 110/116 connect to vessel body 112/114) opposed across a diameter of the vessel body (second/third ports 112/114) from a respective intake position (position of vessel body 112/114 where branch inlets 110/116 connect to vessel body 112/114) of the opposed branch inlet (first/fourth ports 110/116) (see Fig. 12), each branch inlet of the plurality of branch inlets (110/116) having an angle (see Fig. 12) in a range between 30-45 degrees from a longitudinal axis through the vessel body (second/third ports 112/114) (see par. [0051], which states first port (110 of the embodiment of Fig. 12) intersects the second port (112 of the embodiment of Fig. 12) at an angle of 30-45 degrees— device 2c is symmetrical (see Fig. 12) so fourth port 116 also intersects the second port 112 at an angle of 30-45 degrees).
Kraushaar teaches a method for delivering an IV medication (see Figs. 5- 6, note: the embodiment of Figs. 5-6 is the same as that of Figs. 2-4 except device 64 has three openings 38 to receive flexible tubes 46 per branch inlet 66, rather than two - see col. 4 lines 12-22 and col. 6 lines 15- 34) having steps of: attaching a plurality of connector lines (branch tubes 46) to each of the plurality of branch inlets (branch 66), the connector lines (branch tubes 46) having a smaller bore than the branch inlets (branch 66) and combining in an interior of a respective branch inlet of the plurality of branch inlets (branch 66); and attaching a luer connector (mating element 50) to each of the connector lines (branch tubes 46) for engaging a medicinal pouch (see col. 4 lines 40-60). 
However, neither Truitt nor Kraushaar teach disposing a transverse bar diametrically across a diameter of the vessel body and having an axis perpendicular to the longitudinal flow axis through the vessel body, the transverse bar disposed downstream of the opposed branch inlets to the vessel body, the transverse bar defining an obstruction for interference with circular vortex currents.

Dependent claim 19 is allowed by virtue of its dependency on allowed claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783